Judgment unanimously affirmed, with costs. Memorandum: No issue of fact is raised which will preclude plaintiff, a victim of an automobile accident, from recovering her property damages from defendants, the agent and insurance company which issued a policy to the driver of the automobile which caused the damages. In their opposing affidavits defendants claim that no policy of insurance had been issued and that, even had one been issued, it was canceled. Conceding that no written contract of insurance was issued does not create a fact issue sufficient to defeat summary judgment because it is established by documentary proof that a certificate of insurance (FS-21) was issued by defendant Nodecker to the insured involved in the accident with plaintiff. The certificate was filed by the insured with the New York State Commissioner of Motor Vehicles and was therefore in full force and effect on the date of the accident (Teeter v Allstate Ins. Co., 9 AD2d 176, affd 9 NY2d 655). Further, the purported cancellation of the policy was ineffective because it was not done in compliance with the requirements of the statute (Vehicle and Traffic Law, § 313). (Appeal from judgment of Monroe Supreme Court—summary judgment.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.